Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 7-11, 14-18, 21-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Panusopone et al. US 2018/0176587 from IDS
Panusopone discloses:
9. and under similar rationale 1. and 16. A system for decoding video data, the system comprising: a memory storing a set of instructions (0135); and a processor (0135) configured to execute the set of instructions to cause the system to perform: receiving a video bitstream (0118); determining whether a first flag associated with the bitstream satisfies a given condition (0086-7); and in response to the determination that the first flag satisfies the given condition, disabling a decoding process for the video content, wherein the decoding process comprises at least one of position dependent intra prediction combination (PDPC) and intra reference filtering (0059; 0086-8).

10. 2. and 17. The system of claim 9, wherein the first flag is signaled in a sequence parameter set (SPS), a picture parameter set (PPS), a picture header (PH), or a slice header (SH) (0103).

11. 3. And 18. The system of claim 9, wherein the given condition comprises the first flag having a value equal to one or zero (0024).

14. 7. And 21. The system of claim 9, further comprising: determining whether the bitstream includes the first flag (0087); and in response to a determination that the bitstream does not include the first flag, enabling the intra reference filtering (0078; 0082).

15. 8. And 22. The system of claim 9, wherein the processor is further configured to execute the set of instruction to cause the system to perform: determining a value of a third flag signaled in the bitstream (0025; 0103); and in response to the third flag having a first value, disabling the decoding process, or in response to the second flag having a second value, determining, based on a value of the first flag, whether the decoding process is disabled (0103; 0088).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4, 5, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panusopone in view of Filippov et al. US 2019/0238843 from IDS.

Panusopone discloses:
12. 4. And 19. The system of claim 11, wherein the processor is further configured to execute the set of instruction to cause the system to perform: determining the value of the first flag (0024); 
(0106).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to use both PDPC and ARSS/RSAF are used as intra-prediction tools and implementing flag values (Filippov 0105-6)
	
5. The method of claim 3, further comprising: determining the value of the first flag (0024); 
Panusopone does not explicitly disclose the following, however Filippov teaches in response to a determination that the first flag is equal to zero, disabling the PDPC. (0102).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to use both PDPC and ARSS/RSAF are used as intra-prediction tools and implementing flag values (Filippov 0105-6)

Claim 6, 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panusopone in view of Zhang et al. US 2016/0330481 from IDS.
13. 6. And 20. The system of claim 11, wherein the processor is further configured to execute the set of instruction to cause the system to perform: determining the value of the first flag (0024);
Panusopone does not explicitly disclose the following, however Zhang teaches in response to a determination that the first flag is equal to one, disabling the intra reference filtering (0078).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to determine whether to disable the boundary filtering for video data in the slice (Zhang 0078)
Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH W BECKER/               Examiner, Art Unit 2483